DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 12 and 17-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satake (US 2003/0065371) in view of Whayne (US 6,142,993), Jung (US 2009/0043186) and Heim (US 2006/0241589).
Regarding claims 11, 21 and 22, Satake discloses a cardiac ablation device (fig. 1) with balloon (6) connected at a distal end to the distal end of a shaft (3) with a guidewire lumen (see 16) and connected at a proximal end to the distal end of an elongated member (2). Satake further discloses an electrode assembly (8) which extends substantially between the proximal and distal ends of the balloon (8a) for the purpose of treating tissue in contact with the distal end of the balloon (18, fig. 1), but does not 
Regarding claim 12, the device of Satake-Whayne-Jung-Heim does not specifically include an electrical conductor is carried by each of the flexible branches. However, it is immediately apparent that the electrodes must be connected to an electrical conductor of some kind if they are to function. Whayne discloses such an electrical conductor (74a and 74b fig. 6), although it is not clear if the conductors can reasonably be considered “carried” by the flexible branches. However, making elements integral is an obvious modification (MPEP 2144.04(V)(B)) and Applicant has not disclosed how attaching the conductor to the flexible branch produces an unexpected result. Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the electrical connectors from the electrodes in the device of Satake-Whayne-Jung-Heim either as separate from the flexible branches or integral with the flexible branches to produce the predictable result of allowing the electrodes to function as such.
Regarding claim 17, any electrode that has a dimension in the proximal/distal direction will have ends in different planes. There is no evidence that the electrodes in the device of Satake-Whayne-Jung-Heim are offset from each other such that the proximal and distal planes would be different. Symmetrical construction is assumed to be normal practiced, but at the very least it would be obvious to symmetrically align electrodes around a balloon.
Regarding claim 18, the electrodes of Satake-Whayne-Jung-Heim are configured to conform to a shape of the balloon in both deflated and inflated states (e.g. figs. 2-3 of Whayne, figs. 4a-b of Satake).
Regarding claim 19, the plurality of branches join to form a unitary structure near the distal end of the balloon (fig. 3 of Whayne).
Regarding claim 20, the shaft is axially movable relative to the elongate member such that movement can modify the shape of the balloon ([0040] of Satake).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satake, Whayne, Jung and Heim, further in view of Steinke (US 2008/0262489).
Regarding claim 13, the argument could be made that the flexible branches and integrated wires in the device of Satake-Whayne-Jung-Heim can be considered a flex circuit with a substrate and an electrical trace. However, in the interest of compact prosecution it is noted that flex circuits are common in this and many electrical arts and Applicant has not disclose that the use of flex circuits produces an unexpected result. Steinke, for example, discloses a balloon which can be provided with electrodes by using a flexible substrate with electrical traces (fig. 36, [0188]). Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of Satake-Whayne-Jung-Heim to include any commonly known mechanism for transmitting electrical energy between a source and an electrode, including electrical trances on a flex circuit as taught by Steinke, that would produce the predictable result of a functional cardiac treatment device.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Satake, Whayne, Jung and Heim, further in view of Maguire (US 2003/0060820)
Regarding claim 14, the device of Satake-Whayne-Jung-Heim does not disclose the use of irrigation holes in the membrane proximate the ablation electrodes. Any hole .

Claim 15, 23-26, 29 and 30 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satake, Whayne, Jung and Heim, further in view of Brucker (US 5,643,197)
Regarding claim 15, 23, 24 and 29, the device of Satake-Whayne-Jung-Heim has the features as discussed above but does not disclose the use of irrigation holes in the membrane and the ablation electrodes. However, irrigation is ubiquitous in electrosurgery in general and cardiac ablation specifically. Brucker, for example, discloses a cardiac treatment device (Background) which includes a porous electrode so that fluid is delivered directly adjacent to the electrode (90, fig. 16, col. 10 lines 24-45). Clearly, if fluid is going to pass through holes in an electrode, it must also pass through whatever the electrode is on (e.g. 96 in fig. 16). Therefore, at the time of the invention, it would have been obvious to provide holes in an electrode as taught by Brucker, and holes in any other structure necessary to allow fluid to reach the electrode holes, including holes in the balloon and flexible branch, to produce the predictable result of allowing a desired fluid to be delivered to and adjacent to the electrodes.
Regarding claim 25, the electrodes of Satake-Whayne-Jung-Heim-Brucker are configured to conform to a shape of the balloon in both deflated and inflated states (e.g. figs. 2-3 of Whayne, figs. 4a-b of Satake).
Regarding claim 26, the device of Satake-Whayne-Jung-Heim-Brucker does not specifically include an electrical conductor is carried by each of the flexible branches. However, it is immediately apparent that the electrodes must be connected to an electrical conductor of some kind if they are to function. Whayne discloses such an electrical conductor (74a and 74b fig. 6), although it is not clear if the conductors can reasonably be considered “carried” by the flexible branches. However, making elements integral is an obvious modification (MPEP 2144.04(V)(B)) and Applicant has not disclosed how attaching the conductor to the flexible branch produces an unexpected result. Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the electrical connectors from the electrodes in the device of Satake-Whayne-Jung-Heim-Brucker either as separate from the flexible branches or integral with the flexible branches to produce the predictable result of allowing the electrodes to function as such.
Regarding claim 30, the plurality of branches join to form a unitary structure near the distal end of the balloon (fig. 3 of Whayne).

 Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satake, Whayne, Jung, Heim and Brucker, further in view of Steinke.
Regarding claim 27, the argument could be made that the flexible branches and integrated wires in the device of Satake-Whayne-Jung-Heim-Brucker can be considered a flex circuit with a substrate and an electrical trace. However, in the interest of compact .


Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive. Applicant has amended the independent claims to incorporate the shape of an electrode from respective dependent claims and argued that because the shape is critical, a reliance on case law is improper for an obviousness rejection. This argument is unpersuasive for several reasons. 
First, Applicant has misconstrued the rejection as a whole. Heim is cited specifically to avoid a rejection merely based “solely” on case law. MPEP 2144.04(IV)(B) was cited for general support for the positon that a change of shape is an obvious modification but Heim was further cited to show that within this technology a person of ordinary skill would understand that different electrode shapes can be used for a wide range of reasons. Applicant has not argued that a tear-drop shape would be unknown to the kind of person that discloses that any shape can be used for an electrode and it is can vary… electrode shapes considered herein including, but not limited to, circular, rectangular, octagonal, polygonal etc… each row of electrodes 6 can have the same shape or can vary in shape and size” ([0125]), “The electrode assembly 105 can include an enclosed membrane 34 and can be of any shape or form” ([0164]), “the length of the membrane 34 can be shorter or longer and the shape can be straight or contain any amount of curvature” ([0164]), “an enclosed membrane such as the balloon shape shown in FIGS. 22A-22C, can be of any size and shape” ([0168]), “features described herein in the context with or respect to one device, assembly or system can be implemented separately or in any suitable sub-combination with other devices, assembly or systems” ([0191]), “it should be appreciated that the irrigation hole may be placed anywhere on the electrode” ([0208]), etc.
 Second, while Applicant has quoted part of the specification as stating that the shape is critical, the cited portion says nothing about the claimed shape. That is, paragraph [0134] is discussing the “relative dimensions of the electrode 6 and portions of the flex circuit 89” and not a tapering electrode shape. Further, paragraph [0134] explicitly states that this ratio can be a huge range of values that “can vary based upon 
Third, Applicant has misinterpreted the word “critical” in this context. In the remarks Applicant uses the word to mean that there is some specific function to the feature. But that is not how the MPEP defines the term: “criticality” is primarily directed to ranges (MPEP 2144.04(III)) but applied more broadly means that the claimed invention functions in a essentially different manner, such as, for example, the feature in question producing an unexpected result. Note that MPEP 2144.04(III), the most comprehensive discussion of criticality in the MPEP, points to MPEP 716.02 which is a discussion of unexpected results. Therefore, not only has Applicant not shown that the shape produces some unexpected result, Applicant has not even shown that the ratio discussed in [0134] produces an unexpected result such that neither can reasonably be considered “critical” to the invention. As illustrated in the citations provided in the first response above, Applicant’s specification associates no essential, unexpected result with the claimed shape.
Regarding the double patenting rejections, they have been withdrawn since claims 16 and 28 were not indicated in the previous Action as being patentably indistinct. However, upon further review, each of the three cases cited in the double patenting rejection has the language of the electrode shape now incorporated into the independent claims (see claims 1 and 6 of US 10,251,700, claim 14 of US 9,795,442 and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the use of “tear-drop” shapes in various parts of electrosurgical devices, see for example figure 2B of US 5,755,714 to Murphy-Chutorian, figure 9A of US 6,270,493 to Lalonde and paragraph [0113] of US 2007/0043297 to Miyazawa. The point of citing these references is to show that a tear-drop shape is known to a person of ordinary skill in the art. Regarding a “pear” shaped electrode, which illustrates that various terms are known to describe a shape by analogy which would include the claimed shape, see figure 7 and associated description in US 8,882,761 to Desai.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794